Citation Nr: 1545905	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and bronchial asthma, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2013 hearing held via videoconference from the RO.  A copy of the transcript is associated with the file.

In a March 2015 Remand, the Board referred the Veteran's October 2013 claim for service connection for lung cancer to the Agency of Original Jurisdiction (AOJ), as it is a distinct diagnosis from the respiratory disabilities currently before the Board.  No action has been taken regarding this claim and it has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in March 2015 to afford the Veteran a VA respiratory conditions examination.  The examiner was instructed to identify all current disabilities of the lung, and then opine as to whether it was at least as likely as not (50 percent probability or greater) that any such disability was caused or aggravated by asbestos exposure in service when living in barracks in Germany.  The Veteran was afforded a VA examination in June 2015.  The examiner noted the Veteran had diagnoses of COPD and lung cancer.  (The Board notes that the March 2015 Remand determined that the Veteran's claim for service connection for lung cancer in his October 2013 correspondence was a separate and distinct diagnosis from those respiratory disabilities already before the Board, and thus will be addressed separately from the current appeal.)  The examiner opined that the Veteran's COPD was more likely than not related his smoking and less likely than not related to asbestos exposure, noting that multiple pulmonary evaluations and chest CT scans have not revealed any evidence of asbestos lung disease.  

The Board notes however, that the Veteran's original service connection claim included asthma, and that numerous VA medical center records noted the Veteran as currently having asthma, although it is unclear whether his asthma is a distinct condition from his COPD.  The examiner did not reference or address the Veteran's claimed asthma in his opinion.  The Board finds that an addendum opinion is warranted to clarify whether the Veteran has a current diagnosis of asthma, and if so whether it is related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be returned to the examiner who conducted the Veteran's June 2015 VA evaluation for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new VA examination.  All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.

The examiner must clearly state whether a diagnosis of asthma is warranted, and if so, whether such is at least as likely as not caused or aggravated by in-service exposure to asbestos.  A full and complete rationale is required for all opinions expressed.

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




